ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_00_FR.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (QATAR v. UNITED ARAB EMIRATES)

         REQUEST FOR THE INDICATION
          OF PROVISIONAL MEASURES


            ORDER OF 14 JUNE 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
        (QATAR c. ÉMIRATS ARABES UNIS)

           DEMANDE EN INDICATION
         DE MESURES CONSERVATOIRES


         ORDONNANCE DU 14 JUIN 2019

                             Oﬃcial citation :
                Application of the International Convention
         on the Elimination of All Forms of Racial Discrimination
         (Qatar v. United Arab Emirates), Provisional Measures,
            Order of 14 June 2019, I.C.J. Reports 2019, p. 361




                         Mode oﬃciel de citation :
                 Application de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
          (Qatar c. Emirats arabes unis), mesures conservatoires,
          ordonnance du 14 juin 2019, C.I.J. Recueil 2019, p. 361




                                                              1170
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-157372-5

                                  14 JUNE 2019

                                     ORDER




             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (QATAR v. UNITED ARAB EMIRATES)
     REQUEST FOR THE INDICATION
      OF PROVISIONAL MEASURES




              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
    (QATAR c. ÉMIRATS ARABES UNIS)
       DEMANDE EN INDICATION
     DE MESURES CONSERVATOIRES




                                  14 JUIN 2019

                                ORDONNANCE

                                                                      361




                     TABLE DES MATIÈRES

                                                               Paragraphes

Qualités                                                             1-14
  I. Compétence PRIMA FACIE                                         15-16
 II. Mesures conservatoires demandées par les Émirats arabes
     unis                                                           17-29
III. Conclusion                                                     30-31
Dispositif                                                             32




                                                                        4

                                                                        362




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2019                                          2019
                                                                                 14 juin
                                 14 juin 2019                                  Rôle général
                                                                                 no 172

             APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
                (QATAR c. ÉMIRATS ARABES UNIS)

                   DEMANDE EN INDICATION
                 DE MESURES CONSERVATOIRES




                            ORDONNANCE


Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
           MM. Gaja, Bhandari, Robinson, Crawford, Gevorgian,
           Salam, Iwasawa, juges ; MM. Cot, Daudet, juges ad hoc ;
           M. Couvreur, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,
  Rend l’ordonnance suivante :
  Considérant que :
 1. Le 11 juin 2018, l’Etat du Qatar (ci-après le « Qatar ») a déposé au
Greﬀe de la Cour une requête introductive d’instance contre les Emirats

                                                                          5

           application de la ciedr (ordonnance 14 VI 19)                 363

arabes unis à raison de violations alléguées de la convention internatio-
nale du 21 décembre 1965 sur l’élimination de toutes les formes de discri-
mination raciale (ci-après la « CIEDR » ou la « convention »).

  2. Au terme de sa requête, le Qatar,
    « en son nom propre et en qualité de parens patriae des Qatariens,
    prie respectueusement la Cour de dire et juger que les Emirats arabes
    unis, par l’intermédiaire de leurs organes et agents et d’autres per-
    sonnes et entités exerçant la puissance publique, ainsi que par l’inter-
    médiaire d’autres agents agissant sur leurs instructions ou sous leur
    direction et leur contrôle, ont manqué aux obligations que leur
    imposent les articles 2, 4, 5, 6 et 7 de la CIEDR en prenant notam-
    ment les mesures illicites suivantes :
    a) en expulsant collectivement tous les Qatariens et en interdisant à
       tous les Qatariens d’entrer sur le territoire des Emirats arabes unis,
       au motif de leur origine nationale ;
    b) en violant d’autres droits fondamentaux, dont le droit de se marier
       et de choisir son conjoint, le droit à la liberté d’opinion et d’ex-
       pression, le droit à la santé et aux soins médicaux, le droit à l’édu-
       cation et à la formation professionnelle, le droit à la propriété, le
       droit au travail, le droit de prendre part aux activités culturelles
       et le droit à un traitement égal devant les tribunaux ;
    c) en s’abstenant de condamner, voire en encourageant, la haine
       raciale contre le Qatar et les Qatariens, et en s’abstenant de prendre
       des mesures destinées à lutter contre les préjugés, notamment en
       incriminant toute expression de sympathie à l’égard du Qatar et
       des Qatariens, en autorisant, en promouvant et en ﬁnançant une
       campagne internationale visant à dresser l’opinion publique et les
       médias sociaux contre le Qatar, en réduisant les médias qatariens
       au silence et en appelant à des attaques contre des entités qata-
       riennes ; et
    d) en s’abstenant de protéger les Qatariens contre les actes de discri-
       mination raciale et de leur oﬀrir des voies de recours eﬃcaces leur
       permettant d’obtenir réparation de tels actes devant les tribunaux
       et autres organismes des Emirats arabes unis. »
En conséquence,
    « le Qatar prie respectueusement la Cour d’ordonner aux Emirats
    arabes unis de prendre toutes les dispositions requises pour s’acquit-
    ter des obligations que leur impose la CIEDR, et notamment :
    a) de suspendre et de révoquer immédiatement les mesures discrimi-
        natoires actuellement en vigueur, dont, mais pas seulement, les
        directives interdisant de « sympathiser » avec des Qatariens et
        toute autre législation nationale discriminatoire de jure ou de facto
        à l’égard des Qatariens au motif de leur origine nationale ;

                                                                           6

           application de la ciedr (ordonnance 14 VI 19)                364

    b) de suspendre immédiatement toutes autres mesures incitant à la
       discrimination (y compris les campagnes médiatiques et le soutien
       à la diﬀusion de messages à caractère discriminatoire) et d’incri-
       miner de telles mesures ;
    c) de s’acquitter des obligations qui leur sont faites par la CIEDR de
       condamner publiquement la discrimination raciale à l’égard des
       Qatariens, de poursuivre une politique tendant à éliminer la dis-
       crimination raciale et de prendre des mesures pour lutter contre
       semblables préjugés ;
    d) de s’abstenir de prendre toute autre mesure susceptible d’être dis-
       criminatoire à l’égard des Qatariens relevant de leur juridiction ou
       se trouvant sous leur contrôle ;
    e) de rétablir les Qatariens dans leurs droits, notamment le droit de
       se marier et de choisir son conjoint, le droit à la liberté d’opinion
       et d’expression, le droit à la santé et aux soins médicaux, le droit
       à l’éducation et à la formation professionnelle, le droit à la pro-
       priété, le droit au travail, le droit de prendre part aux activités
       culturelles et le droit à un traitement égal devant les tribunaux, et
       de mettre en œuvre des mesures pour garantir le respect de ces
       droits ;
    f) de donner des garanties et assurances de non-répétition de leur
       conduite illicite ; et
    g) de réparer intégralement, notamment par une indemnisation, le
       préjudice résultant de leurs actes commis en violation de la
       CIEDR. »
  3. Dans sa requête, le Qatar entend fonder la compétence de la Cour
sur le paragraphe 1 de l’article 36 de son Statut et sur l’article 22 de la
CIEDR.
  4. Le 11 juin 2018, le Qatar, se référant à l’article 41 du Statut de la
Cour et aux articles 73, 74 et 75 de son Règlement, a également présenté
une demande en indication de mesures conservatoires.
  5. Par une ordonnance en date du 23 juillet 2018, la Cour, après avoir
entendu les Parties, a indiqué les mesures conservatoires suivantes :
   « 1) Les Emirats arabes unis doivent veiller à ce que
           i) les familles qataro-émiriennes séparées par suite des mesures
              adoptées par les Emirats arabes unis le 5 juin 2017 soient
              réunies ;
          ii) les étudiants qatariens aﬀectés par les mesures adoptées par
              les Emirats arabes unis le 5 juin 2017 puissent terminer leurs
              études aux Emirats arabes unis ou obtenir leur dossier sco-
              laire ou universitaire s’ils souhaitent étudier ailleurs ; et

         iii) les Qatariens aﬀectés par les mesures adoptées par les Emirats
              arabes unis le 5 juin 2017 puissent avoir accès aux tribunaux
              et autres organes judiciaires de cet Etat ;

                                                                          7

            application de la ciedr (ordonnance 14 VI 19)                365

    2) Les deux Parties doivent s’abstenir de tout acte qui risquerait d’ag-
       graver ou d’étendre le diﬀérend dont la Cour est saisie ou d’en
       rendre le règlement plus diﬃcile. »
   6. Par une ordonnance en date du 25 juillet 2018, la Cour a ﬁxé au
25 avril 2019 et au 27 janvier 2020, respectivement, les dates d’expiration
des délais pour le dépôt d’un mémoire par le Qatar et d’un contre-
mémoire par les Emirats arabes unis.
   7. Le 22 mars 2019, les Emirats arabes unis, se référant également à
l’article 41 du Statut de la Cour et aux articles 73, 74 et 75 de son Règle-
ment, ont présenté à leur tour une demande en indication de mesures
conservatoires aﬁn de « sauvegarder leurs droits procéduraux » et « d’em-
pêcher le Qatar d’aggraver ou d’étendre encore le diﬀérend entre les Par-
ties avant l’arrêt déﬁnitif ».
   8. Au terme de leur demande, les Emirats arabes unis ont prié la Cour
d’ordonner que :
     « i) le Qatar retire immédiatement la communication qu’il a soumise
          le 8 mars 2018 au Comité pour l’élimination de la discrimination
          raciale au titre de l’article 11 de la CIEDR, et prenne toutes les
          mesures nécessaires pour mettre ﬁn à l’examen de ladite commu-
          nication par le Comité ;
      ii) le Qatar cesse immédiatement d’entraver les eﬀorts déployés par
          les Emirats arabes unis pour venir en aide aux Qatariens, notam-
          ment en débloquant sur son territoire l’accès au site Internet leur
          permettant d’introduire une demande tendant à retourner aux
          Emirats arabes unis ;
     iii) le Qatar empêche immédiatement ses entités nationales et les
          médias qu’il détient, contrôle et ﬁnance d’aggraver et d’étendre
          le diﬀérend ainsi que d’en rendre le règlement plus diﬃcile en
          propageant des accusations mensongères concernant les Emirats
          arabes unis et les questions en litige devant la Cour ; et que
     iv) le Qatar s’abstienne de tout acte qui risquerait d’aggraver ou
          d’étendre le diﬀérend porté devant la Cour, ou d’en rendre le
          règlement plus diﬃcile. »
  9. Le greﬃer adjoint a immédiatement communiqué copie de ladite
demande au Gouvernement du Qatar. Il a également informé le Secrétaire
général de l’Organisation des Nations Unies du dépôt de la demande en
indication de mesures conservatoires des Emirats arabes unis.
  10. Le Qatar a déposé son mémoire en l’aﬀaire le 25 avril 2019, dans le
délai ﬁxé à cet eﬀet par la Cour (voir le paragraphe 6 ci-dessus). Le
30 avril 2019, dans le délai prescrit par le paragraphe 1 de l’article 79 du
Règlement de la Cour, les Emirats arabes unis ont présenté des exceptions
préliminaires d’incompétence de la Cour et d’irrecevabilité de la requête.
Par une ordonnance du 2 mai 2019, le président de la Cour a ﬁxé au
30 août 2019 la date d’expiration du délai dans lequel le Qatar pourrait
présenter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par les Emirats arabes unis.

                                                                           8

           application de la ciedr (ordonnance 14 VI 19)                  366

  11. Au cours des audiences publiques consacrées à la demande en indi-
cation de mesures conservatoires des Emirats arabes unis tenues du 7 au
9 mai 2019, des observations orales ont été présentées par :
Au nom des Emirats arabes unis : S. Exc. Mme Hissa Abdullah Ahmed
                                    Al-Otaiba,
                                 M. Robert G. Volterra,
                                 M. W. Michael Reisman,
                                 M. Dan Sarooshi,
                                 Mme Maria Fogdestam-Agius.
Au nom du Qatar :                 M. Mohammed Abdulaziz Al-
                                    Khulaiﬁ,
                                  M. Vaughan Lowe,
                                  M. Lawrence H. Martin,
                                  Mme Catherine Amirfar,
                                  M. Pierre Klein.
  12. Au terme de leur second tour d’observations orales, les Emirats
arabes unis ont prié la Cour d’ordonner que :
     « i) le Qatar retire immédiatement la communication qu’il a soumise
          le 8 mars 2018 au Comité pour l’élimination de la discrimination
          raciale au titre de l’article 11 de la convention internationale sur
          l’élimination de toutes les formes de discrimination raciale, et
          prenne toutes les mesures nécessaires pour mettre ﬁn à l’examen
          de ladite communication par le Comité ;
      ii) le Qatar cesse immédiatement d’entraver les eﬀorts déployés par
          les Emirats arabes unis pour venir en aide aux Qatariens, notam-
          ment en débloquant sur son territoire l’accès au site Internet leur
          permettant d’introduire une demande tendant à retourner aux
          Emirats arabes unis ;
     iii) le Qatar empêche immédiatement ses entités nationales et les
          médias qu’il détient, contrôle et ﬁnance d’aggraver et d’étendre
          le diﬀérend ainsi que d’en rendre le règlement plus diﬃcile en
          propageant des accusations mensongères concernant les Emirats
          arabes unis et les questions en litige devant la Cour ; et que
     iv) le Qatar s’abstienne de tout acte qui risquerait d’aggraver ou
          d’étendre le diﬀérend porté devant la Cour, ou d’en rendre le
          règlement plus diﬃcile. »
   13. Au terme de son second tour d’observations orales, le Qatar a prié
la Cour « de rejeter la demande en indication de mesures conservatoires
présentée par les Emirats arabes unis ».

                                      *
  14. Par lettre en date du 23 mai 2019, les Emirats arabes unis ont pro-
duit « deux nouveaux éléments de preuve … pertinents aux ﬁns de [leur]
demande en indication de mesures conservatoires », aﬃrmant que « cha-

                                                                            9

            application de la ciedr (ordonnance 14 VI 19)               367

cun d’eux fai[sai]t partie d’une publication facilement accessible ». Par
lettre en date du 27 mai 2019, le Qatar s’est quant à lui opposé à la pré-
sentation de ces deux éléments. Par lettres en date du 7 juin 2019, le gref-
ﬁer a informé les Parties que la Cour considérait que lesdits éléments,
produits après la clôture de la procédure orale, n’étaient pas pertinents
aux ﬁns de sa décision sur la demande en indication de mesures conserva-
toires des Emirats arabes unis.

                                      *
                                  *       *


                       I. Compétence PRIMA FACIE

   15. La Cour ne peut indiquer des mesures conservatoires que s’il existe,
prima facie, une base sur laquelle sa compétence pourrait être fondée, mais
n’a pas besoin de s’assurer de manière déﬁnitive qu’elle a compétence
quant au fond de l’aﬀaire. Il en va ainsi que la demande en indication de
mesures conservatoires émane de la partie demanderesse ou de la partie
défenderesse au fond (voir l’aﬀaire relative à des Usines de pâte à papier
sur le fleuve Uruguay (Argentine c. Uruguay), mesures conservatoires,
ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I), p. 10, par. 24).
   16. La Cour rappelle que, dans son ordonnance du 23 juillet 2018 indi-
quant des mesures conservatoires en la présente instance, elle a conclu
que, « prima facie, elle a[vait] compétence en vertu de l’article 22 de la
CIEDR pour connaître de l’aﬀaire dans la mesure où le diﬀérend entre les
Parties concern[ait] « l’interprétation ou l’application » de cette conven-
tion » (C.I.J. Recueil 2018 (II), p. 421, par. 41). La Cour ne voit aucune
raison de revenir sur cette conclusion dans le contexte de la présente
demande.


                II. Mesures conservatoires demandées
                     par les Émirats arabes unis

   17. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
sa décision sur le fond de l’aﬀaire, les droits de chacune des parties. Il
s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles
mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait
reconnaître à l’une ou à l’autre des parties. Aussi ne peut-elle exercer ce
pouvoir que si elle estime que les droits allégués par la partie demandant
les mesures conservatoires sont au moins plausibles (voir, par exemple,
Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II),
p. 421-422, par. 43).

                                                                         10

            application de la ciedr (ordonnance 14 VI 19)                 368

   18. A ce stade de la procédure, la Cour n’a pas à établir de façon déﬁ-
nitive si les droits dont les Emirats arabes unis demandent la protection
existent ; elle doit seulement décider si les droits revendiqués par cet Etat,
et dont il sollicite la protection, sont des droits plausibles, compte tenu de
la base de compétence prima facie de la Cour en la présente espèce (voir
le paragraphe 16 ci-dessus) (Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Qatar c. Emi-
rats arabes unis), mesures conservatoires, ordonnance du 23 juillet
2018, C.I.J. Recueil 2018 (II), p. 422, par. 44). Partant, les droits allégués
doivent présenter un lien suﬃsant avec l’objet de l’instance pendante
devant la Cour sur le fond de l’aﬀaire (Usines de pâte à papier sur le fleuve
Uruguay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
23 janvier 2007, C.I.J. Recueil 2007 (I), p. 10-11, par. 27-30).

                                     * *
   19. S’agissant de la première mesure conservatoire demandée, à savoir
que la Cour ordonne que le Qatar retire immédiatement la communica-
tion qu’il a soumise au Comité pour l’élimination de la discrimination
raciale (ci-après le « Comité de la CIEDR » ou le « Comité ») et prenne
toutes les mesures nécessaires pour mettre ﬁn à l’examen de ladite com-
munication par le Comité, les Emirats arabes unis font valoir que cette
demande tend à préserver « leur droit à l’équité procédurale, leur droit de
présenter leurs vues dans des conditions d’égalité et leur droit à la bonne
administration de la justice ». Plus précisément, les Emirats arabes unis
soutiennent qu’ils ont le droit de ne pas être contraints de se défendre
dans le cadre de procédures engagées en parallèle devant la Cour et le
Comité de la CIEDR.
   20. Concernant la deuxième mesure sollicitée, à savoir que « le Qatar
cesse immédiatement d’entraver les eﬀorts déployés par les Emirats arabes
unis pour venir en aide aux Qatariens, notamment en débloquant sur son
territoire l’accès au site Internet leur permettant d’introduire une demande
tendant à retourner aux Emirats arabes unis », les Emirats arabes unis
aﬃrment que les agissements du Qatar compromettent leur capacité de
mettre en œuvre sans ingérence les mesures conservatoires indiquées par
la Cour le 23 juillet 2018. Ils soutiennent en outre que le Qatar manipule
et invente des éléments de preuve en « créant la fausse impression que les
Emirats arabes unis ont de fait imposé aux Qatariens une interdiction
d’entrée sur le territoire émirien ».
   21. Les troisième et quatrième mesures conservatoires demandées par
les Emirats arabes unis portent sur la non-aggravation du diﬀérend. A
propos de la troisième mesure conservatoire, les Emirats arabes unis pré-
tendent que les entités nationales du Qatar (notamment son comité natio-
nal des droits de l’homme) et les médias qu’il détient, contrôle et ﬁnance
propagent des accusations mensongères concernant les Emirats arabes
unis et les questions en litige devant la Cour. Ils prient la Cour d’ordonner
au Qatar de mettre un terme à ces agissements, qui, selon eux, ont pour

                                                                           11

            application de la ciedr (ordonnance 14 VI 19)                  369

eﬀet d’aggraver le diﬀérend. Pour ce qui est de la quatrième mesure, à
savoir que « le Qatar s’abstienne de tout acte qui risquerait d’aggraver ou
d’étendre le diﬀérend porté devant la Cour, ou d’en rendre le règlement
plus diﬃcile », les Emirats arabes unis, se référant aux allégations factuelles
exposées à l’appui des trois premières mesures sollicitées, avancent que, s’il
n’est pas fait droit à cette mesure, le Qatar continuera de « compromet[tre]
notablement les perspectives de règlement du diﬀérend ».

                                      *
   22. Selon le Qatar, la Cour ne devrait indiquer aucune des mesures
demandées par les Emirats arabes unis. S’agissant de la première mesure,
le Qatar aﬃrme notamment que les droits invoqués par les Emirats arabes
unis ne sont pas plausibles au regard de la CIEDR et que les procédures
engagées devant le Comité de la CIEDR et la Cour ne sont ni redon-
dantes ni abusives. Il estime de surcroît que cette mesure préjuge les ques-
tions de compétence et de recevabilité, qui devraient être tranchées au
stade des exceptions préliminaires.
   23. A propos de la deuxième mesure conservatoire sollicitée, le Qatar
fait valoir qu’il a bloqué l’accès au site Internet de demande de visas pour
des raisons de sécurité légitimes et nie vigoureusement avoir « manipul[é]
et invent[é] des éléments de preuve », soutenant que les aﬃrmations des
Emirats arabes unis à cet égard ne sont que pure spéculation et concernent
des questions à trancher au stade du fond. Il ajoute qu’il existe en toute
hypothèse d’autres moyens que les Emirats arabes unis pourraient
employer pour se conformer aux mesures conservatoires indiquées dans
l’ordonnance du 23 juillet 2018, et que le point de savoir s’il a porté
atteinte à la capacité des Emirats arabes unis à se conformer auxdites
mesures relève également du fond. En tout état de cause, le Qatar aﬃrme
qu’il débloquera l’accès au site Internet en question dès que les Emirats
arabes unis auront paré aux risques de sécurité.
   24. S’agissant des troisième et quatrième mesures conservatoires deman-
dées par les Emirats arabes unis, le Qatar soutient qu’il ressort clairement
de la jurisprudence de la Cour que la « non-aggravation » du diﬀérend ne
suﬃt pas en soi à justiﬁer des mesures conservatoires et que pareilles
mesures ne sauraient être prises en l’absence d’indication de mesures satis-
faisant aux critères bien établis de la Cour et tendant à protéger les droits
en litige. Il fait également observer que, dans son ordonnance du 23 juillet
2018, la Cour a déjà indiqué une mesure de non-aggravation qui lie les deux
Parties ; les mesures demandées à ce titre sont donc, selon lui, sans objet. Le
Qatar ajoute que toute allégation selon laquelle l’une des Parties violerait
une mesure conservatoire déjà indiquée relève de la phase du fond.

                                     * *
  25. La Cour considère que la première mesure demandée par les Emi-
rats arabes unis ne concerne pas un droit plausible au regard de la

                                                                            12

            application de la ciedr (ordonnance 14 VI 19)                370

CIEDR. Cette mesure concerne en réalité l’interprétation de la clause
compromissoire énoncée à l’article 22 de ladite convention et le point de
savoir s’il est permis de mener des procédures devant le Comité de la
CIEDR alors que la Cour est saisie de la même question. La Cour s’est
déjà penchée sur ce problème dans son ordonnance du 23 juillet 2018 sur
la demande en indication de mesures conservatoires présentée par le
Qatar. Dans ce contexte, la Cour a relevé que :
    « [q]uoique les Parties soient en désaccord sur le point de savoir si les
    négociations et le recours aux procédures visées à l’article 22 de la
    CIEDR constituent des conditions préalables alternatives ou cumu-
    latives auxquelles il doit être satisfait avant toute saisine de la Cour,
    cette dernière est d’avis qu’elle n’a pas à se prononcer sur cette ques-
    tion à ce stade de la procédure… La Cour n’estime pas non plus
    nécessaire, aux ﬁns du présent examen, de déterminer si un principe
    electa una via ou une exception de litispendance seraient applicables
    dans le cas d’espèce. » (Application de la convention internationale sur
    l’élimination de toutes les formes de discrimination raciale (Qatar
    c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juil-
    let 2018, C.I.J. Recueil 2018 (II), p. 421, par. 39.)
La Cour ne voit aucune raison de s’écarter de ces vues au stade actuel de
la procédure en l’espèce.
   26. La Cour estime que la deuxième mesure sollicitée par les Emirats
arabes unis se rapporte aux entraves prétendument opposées par le Qatar
à la mise en œuvre par les Emirats arabes unis des mesures conservatoires
indiquées dans l’ordonnance du 23 juillet 2018. Elle ne concerne pas des
droits plausibles des Emirats arabes unis en vertu de la CIEDR qui néces-
siteraient une protection dans l’attente de l’arrêt déﬁnitif de la Cour.
Comme la Cour l’a déjà dit, « [c]’est au stade de l’arrêt au fond qu’il
convient d’apprécier le respect des mesures conservatoires » (Certaines
activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve
San Juan (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II),
p. 713, par. 126).
   27. Etant donné que les deux premières mesures conservatoires deman-
dées n’ont pas trait à la protection de droits plausibles des Emirats arabes
unis au titre de la CIEDR dans l’attente de la décision ﬁnale en l’aﬀaire,
la Cour juge inutile d’examiner les autres conditions requises aux ﬁns de
l’indication de mesures conservatoires.
   28. S’agissant des troisième et quatrième mesures sollicitées par les
Emirats arabes unis, qui concernent la non-aggravation du diﬀérend, la
Cour rappelle que, lorsqu’elle indique des mesures conservatoires à l’eﬀet
de sauvegarder des droits spéciﬁques, elle peut également indiquer des
mesures conservatoires en vue d’empêcher l’aggravation ou l’extension du
diﬀérend quand elle estime que les circonstances l’exigent. Pareilles
mesures ne peuvent être indiquées qu’en complément des mesures spéci-
ﬁques décidées aux ﬁns de la protection des droits des parties (voir, par

                                                                          13

            application de la ciedr (ordonnance 14 VI 19)                  371

exemple, Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru-
guay), mesures conservatoires, ordonnance du 23 janvier 2007, C.I.J.
Recueil 2007 (I), p. 16, par. 49-51). Pour ce qui est de la présente
demande, la Cour n’a pas conclu que les conditions requises aux ﬁns de
l’indication de mesures conservatoires spéciﬁques étaient réunies, et elle
ne saurait dès lors indiquer des mesures uniquement en ce qui concerne la
non-aggravation du diﬀérend.
   29. La Cour rappelle en outre qu’elle a déjà indiqué, dans son ordon-
nance du 23 juillet 2018, que les Parties « d[evaient] s’abstenir de tout acte
qui risquerait d’aggraver ou d’étendre le diﬀérend dont la Cour est saisie
ou d’en rendre le règlement plus diﬃcile » (C.I.J. Recueil 2018 (II), p. 434,
par. 79, point 2)). Cette mesure demeure contraignante pour les Parties.


                              III. Conclusion

   30. La Cour conclut de ce qui précède que les conditions pour l’indica-
tion de mesures conservatoires conformément à l’article 41 de son Statut
ne sont pas réunies.

                                        *
                                    *       *

  31. La décision rendue en la présente procédure ne préjuge en rien la
question de la compétence de la Cour pour connaître du fond de l’aﬀaire,
toute question relative à la recevabilité de la requête ou tout autre point
devant être tranché au stade du fond. Elle laisse intact le droit des
Gouvernements du Qatar et des Emirats arabes unis de faire valoir leurs
moyens en ces matières.

                                        *
                                    *       *

  32. Par ces motifs,
  La Cour,
  Par quinze voix contre une,
  Rejette la demande en indication de mesures conservatoires présentée
par les Emirats arabes unis le 22 mars 2019.
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abraham,
    Bennouna, Cançado Trindade, Mme Donoghue, MM. Gaja, Bhandari, Robin-
    son, Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Daudet, juge ad hoc ;
  contre : M. Cot, juge ad hoc.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatorze juin deux mille dix-neuf, en trois exem-

                                                                            14

           application de la ciedr (ordonnance 14 VI 19)               372

plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de l’Etat du Qatar et au
Gouvernement des Emirats arabes unis.


                                                 Le président,
                                    (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                        (Signé) Philippe Couvreur.


   Mme la juge Xue, vice-présidente, joint une déclaration à l’ordonnance ;
MM. les juges Tomka, Gaja et Gevorgian joignent une déclaration com-
mune à l’ordonnance ; MM. les juges Abraham et Cançado Trindade
joignent à l’ordonnance les exposés de leur opinion individuelle ; M. le
juge Salam joint une déclaration à l’ordonnance ; M. le juge ad hoc Cot
joint à l’ordonnance l’exposé de son opinion dissidente.

                                                     (Paraphé) A.A.Y.
                                                      (Paraphé) Ph.C.




                                                                        15

